Electronically Filed
                                                          Supreme Court
                                                          SCWC-XX-XXXXXXX
                                                          02-AUG-2019
                                                          10:48 AM



                            SCWC-XX-XXXXXXX

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                           STATE OF HAWAI#I,
                    Respondent/Plaintiff-Appellee,

                                  vs.

                             MOLLY HOPKINS,
                    Petitioner/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-XX-XXXXXXX; CASE NO. 1DTA-18-00029)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By:   Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Defendant-Appellant Molly Hopkins’

Application for Writ of Certiorari, filed on June 28, 2019, is
hereby rejected.

           DATED:   Honolulu, Hawai#i, August 2, 2019.

                                 /s/ Mark E. Recktenwald

                                 /s/ Paula A. Nakayama

                                 /s/ Sabrina S. McKenna

                                 /s/ Richard W. Pollack

                                 /s/ Michael D. Wilson